Citation Nr: 1729624	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-23 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for forgetfulness, sleep problems and fatigue, due to an undiagnosed illness.

2.  Entitlement to service connection for forgetfulness, sleep problems and fatigue, due to an undiagnosed illness.

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diarrhea, due to an undiagnosed illness.

5.  Entitlement to service connection for diarrhea, due to an undiagnosed illness.

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2011 rating decision issued by the Houston, Texas, Regional Office (RO), which determined that new and material evidence had been received to reopen previously denied claims of entitlement to service connection for forgetfulness, sleep problems and fatigue, and service connection for diarrhea, all claimed as due to an undiagnosed illness; however, the RO confirmed and continued the denial of the claims on the merits.  That rating action granted service connection for patellofemoral pain syndrome, left knee, and assigned a 10 percent rating, effective March 24, 2010.  The Veteran perfected a timely appeal to that decision.  

On August 17, 2016, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the hearing is of record.  

After the case was certified to the Board, additional medical records were added to the claims file that have not been considered by the RO.  However, a remand, pursuant to 38 C.F.R. § 20.1304, is not necessary as the evidence is either not relevant to the service connection claim or cumulative of the information already in the file.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The claim of entitlement to service connection for sleep apnea was not certified to the Board by the Agency of Original Jurisdiction (AOJ).  Nor was it explicitly adjudicated by the AOJ.  However, the Veteran's complaints of forgetfulness, sleep problems, and fatigue have been attributed to a diagnosis of sleep apnea and there is some evidence of record that the sleep apnea may have had onset during service.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159 (c) (2016).  Thus, the claim of entitlement to service connection for forgetfulness, sleep problems and fatigue includes a claim of entitlement to service connection for sleep apnea.  The Veteran has already perfected his appeal to the Board.  

The issues of entitlement to service connection for sleep apnea and entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome, left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the (AOJ).  

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  In a February 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for forgetfulness, sleep problems and fatigue.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

3.  The evidence associated with the claims file subsequent to the February 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for forgetfulness, sleep problems and fatigue.  

4.  The evidence establishes the Veteran's forgetfulness, sleep problems, and fatigue are symptoms of his diagnosed obstructive sleep apnea, and not due to an undiagnosed illness.  

5.  In a February 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diarrhea due to an undiagnosed illness.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

6.  The evidence associated with the claims file subsequent to the February 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diarrhea due to an undiagnosed illness.  

7.  The Veteran does not exhibit a compensable disability related to his claimed diarrhea.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying service connection forgetfulness, sleep problems and fatigue, due to an undiagnosed illness is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  Evidence received since the final February 1999 rating decision is new and material; therefore, the claim of entitlement to service connection for forgetfulness, sleep problems and fatigue, due to an undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).  

3.  The criteria for service connection for forgetfulness sleep problems and fatigue as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).  

4.  The February 1999 rating decision denying the Veteran's claim for service connection for diarrhea due to an undiagnosed illness is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

5.  The criteria for reopening a claim for service connection for diarrhea due to an undiagnosed illness have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

6.  The criteria for service connection for diarrhea, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2010.  

It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  

II.  Factual background-S/C for diarrhea and forgetfulness, sleep problems & fatigue, due to an undiagnosed illness.

The service treatment records (STRs), including the September 1987 enlistment examination and the separation examination of August 1991, are negative for any complaints or clinical findings of any sleep difficulties, forgetfulness, fatigue or any gastrointestinal problems, including diarrhea.  In fact, on the occasion of the separation examination in August 1991, the Veteran denied any trouble sleeping, intestinal trouble or loss of memory on his reports of medical history; examination showed clinically normal abdomen and viscera and genitourinary system.  

The Veteran's initial claim for service connection for forgetfulness, diarrhea, and sleep problems (VA Form 21-526) was received in June 1998.  Of record was a Persian Gulf Registry examination, dated in June 1994.  At that time, the Veteran stated that, after his return to the United States from Saudi Arabia in 1991, he had episodes of diarrhea; he reported having 3 to 4 bowel movements each day which he described as loose and watery.  The Veteran indicated that there was no associated blood in the stools, and no fever or chills were associated with the diarrhea.  He did not report taking any over-the-counter medications.  The Veteran also denied any weight loss or tenesmus.  The Veteran stated that there was no exposure to radar or depleted uranium; he had shots and pills with no reaction.  The assessment was diarrhea, etiology unknown.  

VA outpatient treatment reports dated from June 1994 to November 1994 show that the Veteran received clinical attention for complaints of diarrhea.  

The Veteran was afforded a VA examination in November 1998.  It was noted that the Veteran served in Saudi Arabia from December 1990 to May 1991.  The Veteran reported having four to five bowel movements a day, starting in 1991; he stated that he also has blood in his stool every day.  He also reported bloating.  The Veteran related that he has gained approximately 10 pounds since he was discharged from the military.  He stated that he has never seen a doctor or had any kind of workup for his diarrhea.  The Veteran indicated that he used to be a light sleeper; however, now, nothing will wake him up.  He stated that his wife reported that he snores and sleeps like a dead person.  The Veteran related that he usually got 7 hours of sleep at night; however, he never felt like he had enough sleep.  The Veteran also reported forgetting the smallest things. The diagnosis was diarrhea.  However, the examiner noted that the Veteran had not seen a doctor about this problem; rather, the last physician he has seen in the last seven years was the Persian Gulf Registry examination in 1994.  He takes no medications.  It was noted that the Veteran was seen one other time in January 1996 in the GI clinic, and it listed a diagnosis of chronic diarrhea; no medications were prescribed.  The examiner noted that, at that time, it was scheduled for the Veteran to undergo a flexible sigmoidoscopy and air contrast barium enema, but neither of those tests was accomplished.  

By a rating action in February 1999, the RO denied the claim for forgetfulness, sleep problems and fatigue, claimed as due to undiagnosed illness, based on a finding that there was no evidence that the conditions exist, and the Veteran failed to report for an examination.  The RO also denied service connection for diarrhea based on a finding that the condition neither occurred in nor caused by service.  The RO noted that the Veteran did not have chronic diarrhea which lasted six months due to an undiagnosed illness.  Up to the time of the examination, the Veteran had never seen a doctor nor had a work-up for diarrhea, and he failed to report for the examination that would have ruled diarrhea in or out and the etiology of the condition.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  No new and material evidence was received during the appeal period.

In a report of general information (VA Form 21-0820), rec'd in March 2010, the Veteran sought to reopen his claims of entitlement to service connection for diarrhea, sleep disturbance, memory problems, and fatigue.  

Submitted in support of the claim were private treatment reports, dated from March 2003 to July 2008, which show that the Veteran received clinical attention and treatment for a sleep disorder.  Among these records was the report of a polysomnogram, performed in April 2006, indicating that the Veteran was seen for evaluation of complaints of loud snoring; he was diagnosed with obstructive sleep apnea.  

Submitted in support of the Veteran's claim was a statement from his wife, dated in August 2010, indicating that she has known the Veteran since they met in high school in 1988; she stated that, at that time, he was fit and competent.  She indicated that they became engaged in 1992; shortly thereafter, the Veteran started complaining about excessive bowel movement and being chronically tired, no matter how much he slept.  She stated that, after they were married in 1994, she started noticing that the Veteran would forget small things.  She noted that he still had excessive bowel movements.  The Veteran's wife also reported that he used to be a light sleeper, but now he sleeps really hard and snores unbearably.  She reiterated that the bowel problems started in 1992, while the forgetfulness started in 1994; however, he is still experiencing similar symptoms today.  

The Veteran was afforded a Gulf War examination in September 2010.  The Veteran indicated that he began to develop gastrointestinal problems around 1991; he noted that his symptoms consisted of bloating sensation in his stomach and irregular bowel movements.  He reported being stationed in Saudi Arabia along the border.  The Veteran attributed his condition to possibly taking an experimental pill for nerve agents and another for Anthrax.  The Veteran indicated that he did not seek medical attention for his symptoms while on active duty, and he has not been thoroughly evaluated for his GI symptoms.  The examiner noted that the record contained a VA examination in November 1998, at which time the Veteran was assessed to have diarrhea; however, no definite diagnosis has been made based on objective data.  The Veteran related that he began to develop problems with sleep around 1991.  The Veteran attributed his condition to the stress associated with combat.  The Veteran indicated that he did not seek medical care for his disability while in the military; he did eventually seek medical care for this condition in 2005 in the civilian sector.  The Veteran indicated that he underwent a sleep study in 2005, the results of which were consistent with sleep apnea.  The Veteran noted that his symptoms consisted of snoring, disrupted breathing during sleep, and daytime tiredness and somnolence.  

The examiner stated that the Veteran reported gastrointestinal (GI) symptoms which originated during active duty and continued to present; however, there is insufficient objective data to make a medical determination relative to his GI condition.  Moreover, the examiner noted that the GI physical was unremarkable.  Since a medical determination or precise diagnosis cannot be rendered, as there is no objective data to support a more definitive diagnosis, he was unable to provide any opinion at this time; any decision rendered would be based only on mere speculation.  The examiner reported a diagnosis of sleep apnea, manifested by sleep disturbance and associated tiredness.  The examiner stated that, given the information gathered, it was his opinion that the Veteran's sleep apnea was not a qualifying chronic disability aggravated by or resulting from an undiagnosed illness or combination of undiagnosed illnesses appearing during active duty in the Gulf War.  The examiner further stated that, given the information gathered, it was his medical opinion that the Veteran's sleep apnea is not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

Submitted in support of the Veteran's claim was a medical statement from Dr. D. W., dated in March 2012, indicating that he has been the Veteran's primary care physician.  Dr. W reported that he has diagnosed and treated the Veteran for several medical conditions which he feels were most likely secondary to the Gulf War syndrome.  Dr. W noted that the Veteran had a myriad of complaints, which included poor sleep with persistent awakening, fatigue and some diarrhea.  

At his personal hearing in August 2016, the Veteran indicated that he was never treated for diarrhea during service.  He started noticing and having problems with diarrhea once he returned home; at first, he thought that it was because of the food that he was eating.  He did not have any problem with diarrhea during his deployment; in fact, he stated that a lot of times you're too busy out in the field to bother going to use the restroom.  He first sought treatment for diarrhea when he moved to Houston in August 1993, probably 1995.  He used Pepto Bismol to help his symptoms; he used the medication once or twice a week.  The Veteran noted that the diarrhea is routine and occurs in the morning; he usually goes to the bathroom at least 2 to 3 times before leaving for work in the morning.  He did not have problems with forgetfulness or sleep problems in service.  He began noticing problems with fatigue when he returned from service in Germany in May 1991.  At that time, he did not make the connection between his fatigue and snoring and service.  

Submitted at the hearing was a buddy statement from J. S. M., dated in August 2016, indicating that he was the Veteran's roommate in service in Germany from January 1990 to May 1991.  It indicated that during that time, the Veteran was never a fatigued individual nor did he have a snoring problem.  It wasn't until they returned from Desert Storm in May 1991 that the Veteran began snoring very heavily; it was very difficult to wake him up or to get him to change his sleeping positions in an effort to stop him from snoring.  

Also submitted at the hearing was a statement from Dr. W., dated in August 2016, indicating that he has been the Veteran's primary care physician.  Dr. W related that he has diagnosed and treated the Veteran for several medical conditions which he feels are directly related to the side effects of Anthrax vaccine, Pyridostigmine pills, oil well fires and pesticides to the Gulf War Syndrome.  

Received in September 2016 was a duplicate medical statement from Dr. W indicating that he had diagnosed and treated the Veteran for several medical conditions which he believes are most likely secondary to the Gulf War Syndrome.  Dr. W noted that the Veteran has had a myriad of complaints, including poor sleep with persistent awakening.  He also noted that the Veteran's complaints also consist of decreased memory, persistent anxiety, depression and some significant bouts of paranoia.  Dr. W related that the Veteran has undergone sleep studies and he has also undergone individual counseling, and he still appears, at this time, to be suffering from a myriad of medical complaints including fatigue, sleep disturbances, and some diarrhea.  


III.  Legal Analysis-Reopening Claims.

Once the AOJ makes a determination as to a claim and notifies the claimant of the determination, the claimant has one year to initiate an appeal of that decision and if the claimant does not do so, the decision is final and may not be reopened unless otherwise provided by regulation.  38 U.S.C.A. § 7105 (c) (West 2014).  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

Pursuant to 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

A.  Forgetfulness, sleep problems, and fatigue, due to an undiagnosed illness.

As noted above, the Veteran's claim for forgetfulness, sleep problems and fatigue, due to an undiagnosed illness, was initially denied in February 1999 on the grounds that there was no evidence that the condition exists.  It was also determined that there is no record of forgetfulness, sleep problems and fatigue due to an undiagnosed illness showing a chronic disability subject to service connection.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof in March 1999.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the March 1999 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claim of service connection for forgetfulness, sleep problems and fatigue, due to an undiagnosed illness.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

In the present case, evidence added to the record since the February 1999 rating decision includes VA treatment records, private treatment reports, an August 2010 statement from the Veteran's wife, report of a September 2010 VA Gulf War examination, and the August 2016 hearing testimony.  Specifically, private treatment records dated in April 2006 indicate that the Veteran was seen for evaluation of complaints of loud snoring, and he was diagnosed with obstructive sleep apnea.  In an August 2010 statement, the Veteran's wife reported that since the Veteran returned from the Gulf War, he has reported being chronically tired, forgets the smallest things, and he sleeps really hard and snores unbearably.  Moreover, following the examination in September 2010, the VA examiner reported a diagnosis of sleep apnea, manifested by sleep disturbance and associated tiredness.  When considered with the previous evidence of record, this evidence relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for forgetfulness, sleep problems and fatigue, namely, a current disability and possible nexus.  Consequently, the additional evidence received is both new and material, and the claim of service connection for forgetfulness, sleep problems and fatigue is reopened. See 38 C.F.R. § 3.156 (a).  

B.  Diarrhea, due to an undiagnosed illness.

With respect to the Veteran's claim for service connection for diarrhea due to an undiagnosed illness, the RO denied the claim in a February 1999 rating decision, finding that such did not occur in nor was it caused by service.  The Veteran was advised of the RO's decision, and of his appellate rights, by a letter dated in March 1999.  The Veteran did not file an NOD with that determination within one year of the notification thereof in March 1999.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the March 1999 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claim of service connection for diarrhea due to an undiagnosed illness.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

With respect to the Veteran's claim for diarrhea due to an undiagnosed illness, evidence added to the record since the February 1999 RO decision includes VA treatment records, private treatment reports, an August 2010 statement from the Veteran's wife, report of a September 2010 VA Gulf War examination, and the August 2016 hearing testimony.  Specifically, In an August 2010 statement, the Veteran's wife reported that she and the Veteran became engaged in 1992; shortly thereafter, he started complaining about excessive bowel movement.  She stated that the Veteran still has excessive bowel movements.  In a medical statement, dated in March 2012, Dr. Dwayne Williams indicated that he has been the Veteran's primary care physician, and he has diagnosed and treated the Veteran for several medical conditions which he feels were most likely secondary to the Gulf War syndrome, including some diarrhea.  This evidence, when considered with the evidence previously of record, and in light of an applicable change in the regulation governing service connection for certain diseases occurring in Persian Gulf Veterans, provides a basis for reopening the previously-denied claim.  Since the RO's February 1999 decision, in 2010, 38 C.F.R. § 3.317 was added to create new evidentiary standards for adjudicating claims based on undiagnosed illnesses or medically unexplained chronic multisymptom illnesses found in Veterans who served in the Persian Gulf.  See 75 Fed. Reg. 59970 (Sept. 29, 2010).  

The Board finds that the evidence added since the February 1999 RO decision was not previously before the Board and relates to an unestablished fact necessary to substantiate the claim for service connection - whether the Veteran's claimed diarrhea is related to his Persian Gulf service.  Thus, when considered in light of the evidence previously of record and the 2010 regulatory revision, the Veteran's assertions with respect to his diarrhea being due to an undiagnosed illness related to his Persian Gulf service provide a reasonable possibility of substantiating the claim. See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diarrhea due to an undiagnosed illness are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

IV.  Legal Analysis-Service Connection-Sleep problems, forgetfulness, and diarrhea.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a) (2).  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a) (2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317 (a) (2) (C).  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).  

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317 (c).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a) (4).  

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

A.  S/C-Forgetfulness, sleep problems and fatigue.

The Veteran claims that he suffers from forgetfulness, sleep problems and fatigue that is due to an undiagnosed illness, which manifested after his return from the Persian Gulf.  In order for a disability to be awarded service connection under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), the disorders may not be attributable to a known diagnosis.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

Here, the Board notes the Veteran's complaints of sleep problems and fatigue have been attributed to a diagnosis of obstructive sleep apnea.  

The Veteran submitted a statement from his treating physician that he had diagnosed the Veteran with several medical conditions that were likely secondary to Gulf War syndrome, he did not specify the diagnoses; rather, he noted that the Veteran expressed complaints of poor sleep, decreased memory and fatigue.  On the contrary, following the VA examination in September 2010, the examiner reported a diagnosis of sleep apnea, manifested by sleep disturbance and associated tiredness.  

As the Veteran's symptoms of sleep problems, forgetfulness, and fatigue result from obstructive sleep apnea, it cannot be considered an undiagnosed or chronic multisymptom illness and thus cannot fall under the liberalized provisions regarding undiagnosed illnesses set forth in 38 C.F.R. § 3.317.  Accordingly, service connection is not warranted for an undiagnosed illness manifesting as symptoms of sleep problems, forgetfulness, and fatigue.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.  


B.  S/C-Diarrhea, due to an undiagnosed illness.

The Board notes that the Veteran has asserted that he began to experience diarrhea immediately upon his return home from the Persian Gulf in 1991.  He also appears to allege that he has continued to experience diarrhea since this time.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

The Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  Symptoms of a qualifying chronic disability must either manifest while in service in the Gulf, or must manifest to a degree of 10 percent or more not later than December 31, 2021.  The evidence does not establish a disability meeting these criteria.  As noted above, the STRs are negative for any complaints or treatment for diarrhea.  The Veteran, himself, testified that he started experiencing problems with loose bowels upon his return home from the Gulf in 1991.  However, the examiner did note that the Veteran reported diarrhea that were not found to be symptoms of a diagnosable disorder, thus indicating that these symptoms could be the result of an undiagnosed illness.  However, such undiagnosed illness is not shown to have become manifest to a degree of 10 percent or more post-service. (E.g. diarrhea and/or nausea have not been shown to be moderate in degree with frequent episodes of bowel disturbance with abdominal discomfort so as to warrant a 10 percent rating by analogy to Diagnostic Code 7319 pertaining to irritable colon syndrome.  See 38 C.F.R. § 4.114 ).  For these reasons, the Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  

As to direct service connection for diarrhea, the Board finds that the evidence weighs against a finding of a current disability.  Significantly, the STRs do not show any complaints or findings of a chronic gastrointestinal disability manifested by diarrhea.  In fact, on the occasion of the separation examination in August 1991, the Veteran denied any intestinal trouble on his reports of medical history; examination showed clinically normal abdomen and viscera.  Also, while the Veteran has reported experiencing symptoms of diarrhea post-service (and is competent to make such a report), he has also not been found to have any chronic gastrointestinal disability manifested by diarrhea post-service.  

There is no current diagnosis on record related to diarrhea.  In fact, following the September 2010 VA examination, the VA examiner stated that, since a medical determination or precise diagnosis cannot be rendered, as there is no objective data to support a more definitive diagnosis, he was unable to provide any opinion at this time; and, any decision rendered would be based only on mere speculation.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there the evidence weighs against a finding of a current disability and service connection must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  


ORDER

The application to reopen a claim of entitlement to service connection for forgetfulness, sleep problems and fatigue, due to an undiagnosed illness, is granted.  

Service connection for forgetfulness, sleep problems and fatigue due to an undiagnosed illness, is denied.  

The application to reopen a claim of entitlement to service connection for diarrhea, due to an undiagnosed illness, is granted.  

Service connection for diarrhea due to an undiagnosed illness, is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014).  The specific bases for remand are set forth below.

A.  S/C-Sleep apnea.

Initially, the Board notes that the Veteran originally claimed entitlement to service connection for sleep problems due to an undiagnosed illness pursuant to the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  However, as his complaints have been attributed to a known clinical diagnosis of obstructive sleep apnea, these provisions are no longer applicable to the instant case as they pertain to undiagnosed illnesses.  

The Board notes that the Veteran was afforded a VA examination in September 2010.  At that time, he indicated that he underwent a sleep study in 2005, the results of which were consistent with sleep apnea.  The Veteran noted that his symptoms consisted of snoring, disrupted breathing during sleep, and daytime tiredness and somnolence.  The examiner reported a diagnosis of sleep apnea, manifested by sleep disturbance and associated tiredness.  The examiner opined that the Veteran's sleep apnea is not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  That was the extent of the nexus opinion.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159 (c) (4) (i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159 (c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded a VA examination; however the Board finds that the examination provided was not adequate.  The examiner limited his nexus opinion to a conclusory one that the sleep apnea was not caused by an exposure event during service.  However, there is no opinion as to whether the Veteran's sleep apnea had onset during service or was otherwise caused by service.  

Based on the foregoing, the Board will remand for a new examination and to obtain an adequate medical opinion.  


B.  I/R-Patellofemoral pain syndrome, left knee.

The Veteran seeks a rating in excess of 10 percent for his service-connected patellofemoral pain syndrome, left knee.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A . 

The Veteran contends that his service-connected patellofemoral pain syndrome of the left knee is more disabling than currently evaluated.  At his personal hearing in August 2016, the Veteran maintained that his left knee is getting worse; he stated that the pain is getting worse and he has problems with certain movements.  The Veteran indicated that he is no longer able to play basketball.  The Veteran reported problems with swelling of the left knee; he stated that, when that occurs, he can't even sit down in a chair without grimacing.  The Veteran noted that he has been prescribed anti-inflammatory medicine for his knee.  The Veteran also reported problems with instability in the left knee.  

The Board notes that the Veteran was provided VA examinations in connection with his service-connected left knee disorder in August 2011.  While an examination does not become stale after any arbitrary amount of time, the duty to get a new examination is triggered when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Moreover, subsequent to the more recent VA examination in August 2011, the Court, in Correia v. McDonald, 21 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the file reveals that the previous VA examination reports each include one set of range of motion findings and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination report does not specify whether the ranges of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran asking him to provide the names and addresses of all health care providers, VA and non-VA, who have provided treatment for his left knee disorder since August 2011 and who have provided treatment for his sleep apnea.  Make necessary efforts to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the file.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).  

2.  Then, ensure that the Veteran is scheduled for a VA medical examination for the purposes of determining the nature and etiology of his sleep apnea.  The claims file must be provided to the examiner for review in connection with the examination.  The examiner should elicit a full history from the Veteran and consider Board that the Veteran's roommate during service and also his spouse have reported (in August 2016 and in August 2010, respectively) that the Veteran exhibited heavy during and immediately after his military service and his spouse has reported that it was very difficult to wake the Veteran.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the currently diagnosed sleep apnea had its clinical onset during a period of active service or is related to any in-service event, disease, or injury.  The examiner must support any opinion with a fully reasoned explanation.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  A complete rationale must be given for all opinions and conclusions expressed.  

3.  Thereafter, schedule the Veteran for a VA knee examination to determine the severity of his service-connected left knee disorder. The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must:

 a. Report the Veteran ranges of motion of the left knee in degrees, in passive motion, active motion, and in weight-bearing and nonweight-bearing. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

b.  Determine the extent the left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss.  The examiner must ask the Veteran if he has current flare-ups.  

c.  Indicate whether there is any ankylosis, and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.  

d.  Further, the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claims that are the subject of this Remand.  If any benefit sought is not granted, both he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


